J-A08016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 NICHOLAS POSSINGER                 :
                                    :
                   Appellant        :   No. 1632 EDA 2019




             Appeal from the Order Entered May 13, 2019,
           in the Court of Common Pleas of Monroe County,
         Criminal Division at No(s): CP-45-CR-0000631-2012,
                       CP-45-CR-0001741-2013.




 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 NICHOLAS POSSINGER                 :
                                    :
                   Appellant        :   No. 1749 EDA 2019




             Appeal from the Order Entered May 13, 2019,
           in the Court of Common Pleas of Monroe County,
         Criminal Division at No(s): CP-45-CR-0000631-2012,
                       CP-45-CR-0001741-2013.
J-A08016-20


 COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                              :        PENNSYLVANIA
                                              :
                v.                            :
                                              :
                                              :
 NICHOLAS POSSINGER                           :
                                              :
                        Appellant             :   No. 2493 EDA 2019

                Appeal from the Order Entered May 13, 2019,
              in the Court of Common Pleas of Monroe County,
            Criminal Division at No(s): CP-45-CR-001741-2013.

 COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                              :        PENNSYLVANIA
                                              :
                v.                            :
                                              :
                                              :
 NICHOLAS POSSINGER                           :
                                              :
                        Appellant             :   No. 2494 EDA 2019

               Appeal from the Order Entered May 13, 2019,
             in the Court of Common Pleas of Monroe County,
           Criminal Division at No(s): CP-45-CR-0000631-2012.


BEFORE: LAZARUS, J., KUNSELMAN, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                             Filed: July 23, 2020

      Nicholas Possinger filed four appeals from the same order holding him

in contempt for willfully failing to pay costs and fines which arose from two,

unrelated, criminal cases.       We affirm, because Possinger waived all of his

appellate issues.

                                         I.

      Preliminarily, we address whether we must quash any of Possinger’s

four appeals.        Whether an appellant has fulfilled the requirements of the

                                        -2-
J-A08016-20



Pennsylvania Rules of Appellate Procedure “presents a pure question of law .

. . Accordingly, our scope of review is plenary, and the standard of review is

de novo.”     Commonwealth v. Williams, 106 A.3d 583, 286 (Pa. 2014).

Also, whether this case was still within the trial court’s original jurisdiction

when the trial court reinstated Possinger’s appellate rights nunc pro tunc

“centers on the question of subject-matter jurisdiction. As this question is

purely one of law, our standard of review is de novo, and our scope of review

is plenary.” Commonwealth v. Jones, 929 A.2d 205, 211 (Pa. 2007).

       On May 13, 2019, the court of common pleas held Possinger in contempt

for nonpayment of costs and fines, which a trial court and a magisterial-district

court imposed after he pleaded guilty in two separate, criminal matters.1

Three weeks later, Possinger timely filed two notices of appeal, in accordance

with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that,

after June 1, 2018, separate notices of appeal must be filed for each lower-

court docket number). But, at the direction of the Clerk of Courts of Monroe

County, Possinger included both docket numbers on both of his notices of

appeal. After docketing Possinger’s first two appeals at Nos. 1632 and 1749

of EDA 2019, this Court issued a rule to show cause why we should not quash

them under Commonwealth v. Creese, 216 A.3d 1142, 1114 (Pa. Super.

2019), which stated, “a notice of appeal may contain only one [trial-court]

docket number.”
____________________________________________


1Possinger pleaded guilty to theft by unlawful taking (18 Pa.C.S.A § 3921(a))
and possession with intent to deliver (35 Pa.C.S.A. §780-113(a)(30)).

                                           -3-
J-A08016-20



          In response, Possinger moved the trial court to reinstate his appellate

rights, nunc pro tunc, so he could file new, Walker-and-Creese-conforming

notices of appeal. The trial court issued an order granting his request, so

Possinger filed two more notices appeal complying with Walker and Creese.

After docketing these new appeals at Nos. 2493 and 2494 of EDA 2019, this

Court issued another rule to show cause why we should not quash his nunc

pro tunc appeals, because his original notices of appeal (although defective

under Creese) perfected our appellate jurisdiction. This fact, we reasoned,

likely deprived the trial court of jurisdiction to grant Possinger nunc pro tunc

relief.

          Because Possinger responded to both rules, this Court deferred the

resolving of the Creese and jurisdictional issues to this panel. We recently

overruled the statement in Creese that prompted our original rule to show

cause, regarding Possinger’s appeals docket at Nos. 1632 and 1749 of EDA

2019. See Commonwealth v. Johnson, ___ A.3d ___, ___, (Pa. Super.

2020) (en banc) (filed July 9, 2020), Slip Opinion at 12 (partially overruling

Creese to the extent that Creese interpreted Walker as requiring Superior

Court to quash appeals when appellant files multiple notices of appeal and

each notice lists all of the appealed from docket numbers).            See also

Commonwealth v. Larkin, ___ A.3d ___, ___, (Pa. Super. 2020) (en banc)

(filed July 9, 2020), Slip Opinion at 3 (accord).      In light of Johnson and

Larkin, Possinger’s first appeals (1632 and 1749 EDA 2019) may proceed,




                                        -4-
J-A08016-20



notwithstanding his inclusion of both trial-court docket numbers on his

separate notices of appeal.

      On the other hand, Possinger’s now-redundant, nunc pro tunc appeals

at Nos. 2493 and 2494 of EDA 2019 are inoperable, because, as we explained

in our second rule to show cause, “the trial court lacked jurisdiction to grant

nunc pro tunc relief on August 26, 2019.” Per Curiam Order of the Superior

Court, 9/19/19, at 1. Under Rule of Appellate Procedure 1701(a), “after an

appeal is taken . . . the trial court . . . may no longer proceed in the matter.”

When a party appeals (if that appeal is from an appealable order or a final

judgment), that appeal divests the trial court of its original jurisdiction. See,

e.g., Commonwealth v. Bishop, 829 A.2d 1170 (Pa. Super. 2003).

      As the trial court lacked jurisdiction when it issued the order purporting

to reinstate his appellate rights nunc pro tunc, we vacate that order as void

and without force or effect. Accordingly, the two appeals that Possinger filed

after that order also lack force or effect. We therefore quash his two appeals

at Nos. 2493 and 2494 EDA of 2019.

                                       II.

      In his two valid appeals (i.e., 1632 and 1749 EDA 2019), Possinger

raises three issues. They are:

         1.    Did the trial court err by finding Possinger in contempt
               of court for nonpayment of fines and costs even
               though the court had never previously entered any
               clear, definite, and specific order specifying a payment
               schedule?



                                      -5-
J-A08016-20


           2.    Did the trial court err by finding that Possinger willfully
                 failed to pay fines and costs even though such a
                 finding was not supported by the evidence submitted
                 at the hearing, which supported nothing other than a
                 finding of indigence?

           3.    Did the trial court err by finding Possinger in contempt
                 due to willful nonpayment of fines and costs without
                 making findings on the record regarding his ability to
                 pay?

Possinger’s Brief at 4.

       We may not address the merits of these issues, because Possinger did

not raise them below. By failing to appraise the trial court that he believed it

was committing procedural and constitutional errors, Possinger waived those

alleged errors, because he has not preserved any of them for our appellate

review.2

       Any “claims not raised in the trial court may not be raised for the first

time on appeal.” Commonwealth v. Johnson, 33 A.3d 122, 126 (Pa. Super.

2011). See also Pa.R.A.P. 302(a). Moreover, Possinger’s “Statement of the

Case” must fulfil the following four criteria regarding issue preservation:

           (1)   [Specify] the manner in which the questions sought
                 to be reviewed were raised.

           (2)   The method of raising them (e.g. by a pleading, by
                 a request to charge and exceptions, etc.).

           (3)   The way in which they were passed upon by the court.


____________________________________________


2 This analysis requires us to interpret and to apply the Rules of Appellate
Procedure, and, therefore, our scope and standard of review are unchanged
from Part I., above. See Commonwealth v. Williams, 106 A.3d 583, 286
(Pa. 2014).

                                           -6-
J-A08016-20


           (4)   Such pertinent quotations of specific portions of the
                 record, or summary thereof, with specific reference to
                 the places in the record where the matter appears
                 (e.g. ruling or exception thereto, etc.) as will show
                 that the question was timely and properly raised
                 below so as to preserve the question on appeal.

Pa.R.A.P. 2117(c) (emphasis added).

        Possinger’s brief does none of the above. See Possinger’s Brief at 5-6.

Our review of the record reveals that no “manner” or “method” of issue

preservation occurred during Possinger’s contempt hearing.

        Unlike in Commonwealth v. Mauk, 185 A.3d 406 (Pa. Super. 2018),

where the trial court ordered Mr. Mauk and other, unrelated defendants to jail

without protecting their Sixth Amendment right counsel or even their basic

due-process right to a hearing under the Fourteenth Amendment, Possinger

enjoyed both of those rights. Holding that Mr. Mauk had waived his appellate

issues by not objecting and articulating, pro se, his constitutional claims, while

the sheriff’s deputies dragged him from the courtroom in shackles, would have

perverted justice. Thus, we did not care whether Pa.R.A.P. 302(a) technically

barred him from asserting his fundamental constitutional rights for the first

time on appeal. Even if it did, Rule 302(a), as applied to his circumstances,

would have likely had bowed before the Due Process Clause and allowed us to

resolve Mr. Mauk’s appellate claims.

        Here, by contrast, Possinger had the assistance of counsel3 and the trial

court heard from both him and his attorney. Possinger therefore could and
____________________________________________


3   Whether that assistance was effective is not before us in this appeal.

                                           -7-
J-A08016-20



should have raised all of the issues he now raises in his appellate brief in the

trial court, pursuant to Rule 302(a). There is a “well-entrenched principle that

[even] constitutional issues are waived if not raised and preserved at all levels

of adjudication.” Commonwealth v. Wallace, 533 A.2d 1051, 1054 (Pa.

Super. 1987).

      The proceeding in question opened with the trial court calling Possinger’s

case, by itself, for a hearing on the Commonwealth’s motion for an

adjudication of contempt.     In compliance with Mauk’s requirement that

defendants have counsel at such hearings, the trial court ensured that defense

counsel was present. See N.T., 5/13/19, at 2. The prosecutor averred that

Possinger was in arrears on his costs and fines in both of his cases.

      Defense counsel then gave a brief history of the case and Possinger’s

life. He then summarized Possinger’s struggles to obtain employment with a

felony conviction, the likelihood that he would qualify for the public defender

if current counsel were not representing him pro bono, and that any payments

made to the trial court had come from Possinger’s parents.         Counsel next

indicated that Possinger recently secured work as a painter and should be able

to make future payments.

      Defense counsel then said:

         I’m not sure the willfulness of his situation really applies,
         because I have always talked to [Possinger] and his family
         about the situation. He’s always wanted to pay . . . It’s not
         for lack of not wanting to; it’s simply for a lack of having
         any money to put forward . . . I wanted the Court to be
         aware that leading up to today, I don’t think this has ever
         been a situation where he’s even been able to pay.

                                      -8-
J-A08016-20
Id. at 4. This was the closest that defense counsel came to a legal argument,

although he offered no case law for the trial court to consider, raised no

constitutional issue, and made no objection that the trial court was proceeding

inappropriately.

       The trial court then received testimony from Possinger concerning his

employment situation. The court also asked what amount Possinger thought

he would be able to pay monthly toward costs and fines going forward.

       The court then emphasized that it was “a big believer” that defendants

need to “pay something” towards their costs and fines. Id. at 6. The court

explained that it believed, “Everyone can afford something. I don’t like seeing

a year of not paying anything. I mean, even if it’s $10 a month or every other

month . . . .” Id.

       Possinger did not object or even suggest that this was a misapplication

of the willfulness test, as he now argues on appeal in his second and third

appellate issues. Possinger likewise never mentioned the contents of the trial

court’s underlying, fines-and-costs order or its lack “any clear, definite, and

specific order specifying a payment schedule,” as Possinger contends in his

first appellate issue. Possinger’s Brief at 4.

       Possinger has preserved none of the issues that he wishes to litigate for

the first time on appeal. We therefore dismiss all three of them as waived.4

____________________________________________


4 Possinger also requested publication “because of the substantial, public
importance of the issues raised in this appeal.” Possinger’s Brief at 34. Given
that those issues were waived, request for publication is DENIED.

                                           -9-
J-A08016-20



     Order of contempt affirmed. Order reinstating appellate rights nunc pro

tunc vacated. Appeals 2493 EDA 2019 and 2494 EDA 2019 quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/23/20




                                  - 10 -